Order unanimously reversed, with costs and motion denied. Memorandum: Laureah Belmar fell upon a sidewalk in the City of Syracuse and filed a notice of claim against the city and the County of Onondaga. The city and the county dispute ownership and control of the sidewalk. Before any action was begun, the county made this motion for an order providing that “should the County of Onondaga undertake repairs of the sidewalk * * * the same shall not constitute an admission of ownership and control of the premises; and * * * the fact of such repairs shall be inadmissible, irrelevant and incompetent evidence at trial of issues in this case”. Special Term granted the motion. H Absent specific statutory authority for instituting a motion prior to the commencement of an action, the court was without jurisdiction to entertain the motion (see Matter of Cammaratta, 60 Misc 2d 521). Moreover, there is no procedure in a civil action that would allow Special Term to suppress evidence or make rulings on evidentiary questions in advance of trial. (Appeal from order of Supreme Court, Onondaga County, Sullivan, J. — admission of ownership.) Present — Dillon, P. J., Denman, Boomer, O’Donnell and Schnepp, JJ.